        Case 1:18-cv-12137-JPO Document 49 Filed 09/18/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                        -----------------------------X
 Melissa Kaye

                                     Plaintiff(s ),                       18 CV 12137(JPO)
                        -v-
 NYC H + H et. al.                                                          CNIL CASE
                                                                         MANAGEMENT PLAN
                                      Defendant(s).                       AND SCHEDULING
                                                                               ORDER

                                  -----------X

       This Civil Case Management Plan (the "Plan") is submitted by the parties in accordance
with Fed. R. Civ. P. 26(f)(3).

1.     All parties [consent ___ / do not consent X          J to conducting all further
       proceedings before a United States Magistrate Judge, including motions and trial.
       28 U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
       consequences. [If all parties consent, the remaining paragraphs need not be completed.)

2.     Settlement discussions [have ___ / have not _x_�J taken place.

3.     The parties [have ___ / have not _X_�J conferred pursuant to Fed. R. Civ. P. 26(f).

4.     Amended pleadings may not be filed and additional parties may not be joined except with
       leave of the Court. Any motion to amend or to join additional parties shall be filed within
       45      days from the date of this Order. [ Absent exceptional circumstances, thirty (30)
       days.)

5.     Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(l) shall be completed no later than
        14      days from the date of this Order. [Absent exceptional circumstances, fourteen
       (14) days.)

6.     Fact Discovery

       a.     All fact discovery shall be completed no later than February 15, 2020
              [A period not to exceed 120 days, unless the Court finds that the case presents
              unique complexities or other exceptional circumstances. J

       b.     Initial requests for production of documents shall be served by
               October 17, 2019


       c.     Interrogatories shall be served by      October 17, 2019
Case 1:18-cv-12137-JPO Document 49 Filed 09/18/19 Page 2 of 4
Case 1:18-cv-12137-JPO Document 49 Filed 09/18/19 Page 3 of 4
Case 1:18-cv-12137-JPO Document 49 Filed 09/18/19 Page 4 of 4
